Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kusek (3,155,301) in view of Hjort et al.(6,328,246).
Kusek shows a spool package assembly with most of the recited limitations as follows;
an outer package (12,14,16,18) defining an interior volume having a center; 
a plurality of prongs (32) positioned within the interior volume each with an aft end and a distal end (see figure 1), wherein each of the plurality of prongs comprises a first section extending from the aft end to the distal end, and a detent (38) disposed at the distal end; 
a 
a spool comprising a cylindrical shaft (26) and a ledge (axial end of shaft 26) secured on the plurality of prongs (see figure 1), 
wherein the aft end of each prong of the plurality of prongs is coupled to the base portion adjacent to the center of the interior volume (see figure 1), the first section of each prong of the plurality of prongs, while in an unflexed state, extends away from the base portion 
wherein the spool is rotatably secured on the plurality of prongs within the interior volume of the outer package by a snap fit between the ledge of the spool and the detent on each of the plurality of prongs (see figure 1).
As seen in strikethrough above, Kusek’s base portion is cylindrical, not frustoconical, and the prongs extend axially, not sloped inwardly.  Examiner takes Official Notice that it is well known to make the base portion frustoconical, so as to make it easier to slide the spool thereon.  An example of this is Hjort (see lines 17-18, column 3).  Also note that Hjort’s prong (11,12,13,15) slopes with the conical base portion (see figure 3).  Additional examples can be provided if challenged, as this is a common feature.  
It would have been obvious to one of ordinary skill to have modified Kusek’s base portion by making it slightly frustoconical, such that the base portion and prongs slope inward, as is well known and taught by Hjort and others, in order to make it easier to slide the spool there on.  This is the same motivation Hjort has (see lines 17-18 of column 3).
In regard to claim 3, Kusek’s spool is removable, both before and after the modification.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kusek (3,155,301) in view of Hjort et al.(6,328,246), as set forth above, and further in view of Ricci et al.(4,195,794).
Kusek, as modified above, has two prongs, not 4.  Examiner takes Official Notice that that it is well known for devices such as this to have 4 prongs.  An example of this is Ricci (see figure 1).  Additional examples of this can be provided if challenged, as it is common.
	It would have been obvious to one of ordinary skill to have employed 4 prongs, as taught by Ricci, in order to better retain the spool.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kusek (3,155,301) in view of Hjort et al.(6,328,246), as set forth above, and further in view of Cooper (3,972,459).
Kusek is silent on what material his device is made from.  Examiner takes Official Notice that it is well known to make the outer package or spool from the materials listed in claim 18.  An example of this is Cooper, who uses polypropylene (line 45, column 1).  Additional examples can be provided if challenged, as this is common.  It would have been obvious to one of ordinary skill to have made Kusek’s outer package or spool out of polypropylene, as is well known and taught by Cooper, since it is known for that purpose.

Applicant’s arguments with respect to the prior art rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Looking for possible paths forward, perhaps the claims could be amended to further detail what constitutes a “ledge” of the base portion.  Currently, the tern “ledge” does not clearly infer any structure not shown by the employed prior art.
Other options are bringing subject matter from the withdrawn claims into the independent claim.  This would be acceptable, as it would not create a situation with 2-way distinction.  Please feel free to call if you would like to float any possible amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724